            Case 5:20-cv-00475-J Document 29 Filed 09/30/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

JESSIE F. TRUITT, III,                             )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )       Case No. CIV-20-475-J
                                                   )
DR. PATTI STEM, et al.,                            )
                                                   )
               Defendants.                         )

                                              ORDER

       Plaintiff, a state prisoner proceeding pro se and in forma pauperis, brings this action

pursuant to 42 U.S.C. § 1983. The matter was referred to United States Magistrate Judge Gary M.

Purcell for initial proceedings consistent with 28 U.S.C. § 636. [Doc. No. 4]. On September 3,

2020, Judge Purcell issued a Report and Recommendation recommending that Plaintiff’s “Request

for Extension-of-Time 3rd Request for Extended Time” (Motion for Extension) be denied. [Doc.

No. 24]. Plaintiff was advised of his right to object to the Report and Recommendation by

September 23, 2020. Plaintiff has filed a timely objection. [Doc. No. 28].

       In his Motion for Extension, Plaintiff requests an extension of time to file an amended

complaint. Plaintiff has timely filed his Amended Complaint. Therefore, Plaintiff’s Motion for

Extension is now moot. In his Motion for Extension, Plaintiff also requests the Court to order the

officials at his prison to allow him 6 hours of legal time. Judge Purcell recommended that this

portion of the motion be denied because it seeks intermediate relief beyond the claims in the

complaint. Having reviewed this matter de novo, the Court concludes Plaintiff’s request is not

related to his original claims and this Court is without authority to grant the relief requested.

       Accordingly, the Court ADOPTS the Report and Recommendation [Doc. No. 24] and

DENIES Plaintiff’s Motion for Extension [Doc. No. 22].
   Case 5:20-cv-00475-J Document 29 Filed 09/30/20 Page 2 of 2




IT IS SO ORDERED this 30th day of September, 2020.
